Citation Nr: 1528154	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board and remanded for additional development in January 2014 and September 2014.

As noted in the January 2014 and September 2014 remands, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of pneumonia has been raised by the record at the September 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the September 2014 remand order.  In the remand, the Board asked the Agency of Original Jurisdiction (AOJ) to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran has a foot disorder, to include degenerative joint disease of the first metatarsophalangeal joint of the left foot, that is related to service.  The VA examiner was requested to assume for purposes of the opinion that the Veteran's assertion that he has had pain in his feet since service is credible.

In an April 2015 VA opinion, a VA clinician found that "There is a less than 50% probability that he has incurred his foot problem from service, rationale is that his cold injury evaluation did not show any relation of this to service and he had no other relationship to service noted."  As the VA clinician did not address the Veteran's assertion that he has had pain in his feet since service, as requested in the remand, the rationale is inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a VA examiner of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a foot disorder, to include degenerative joint disease of the first metatarsophalangeal joint of the left foot, that is etiologically related to service.

The VA examiner should address the Veteran's assertion that he has had pain in his feet since service and for purposes of the opinion, assume that the assertion is credible.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a bilateral foot condition, other than callosities/sores of the right foot, to include cold injury residuals and sores of the left foot.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






